Name: 81/642/EEC: Commission Decision of 28 July 1981 on the implementation of the reform of agricultural structures in Italy pursuant to Council Directive 72/159/EEC (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural structures and production;  Europe
 Date Published: 1981-08-15

 Avis juridique important|31981D064281/642/EEC: Commission Decision of 28 July 1981 on the implementation of the reform of agricultural structures in Italy pursuant to Council Directive 72/159/EEC (Only the Italian text is authentic) Official Journal L 231 , 15/08/1981 P. 0040 - 0040COMMISSION DECISION of 28 July 1981 on the implementation of the reform of agricultural structures in Italy pursuant to Council Directive 72/159/EEC (Only the Italian text is authentic) (81/642/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Directive 80/370/EEC (2), and in particular Article 18 (3) thereof, Whereas on 5 June 1981 the Italian Government forwarded provisions determining for 1981 the comparable earned income and indicating its rate of growth; Whereas Article 18 (3) of Directive 72/159/EEC requires the Commission to determine whether, having regard to the abovementioned provisions, the provisions existing in Italy for the implementation of Directive 72/159/EEC continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC; Whereas the comparable income for 1981 and its rate of increase as indicated in the abovementioned provisions correspond to the objectives of Article 4 of Directive 72/159/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions existing in Italy for the implementation of Directive 72/159/EEC, having regard to the provisions forwarded on 5 June 1981 and determining the comparable income for 1981 and indicating its rate of growth, continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 28 July 1981. For the Commission The President Gaston THORN (1) OJ No L 96, 23.4.1972, p. 1. (2) OJ No L 90, 3.4.1980, p. 43.